Per Curiam:
The defendant should be required to furnish the particulars called for by all the items of the order appealed from, except items 33 and 34; and should also be required to furnish particulars as to all the items set forth in plaintiff’s notice of appeal, except the information called for by the first sentence of item 15. As so modified the order should be affirmed, without costs. Present — Clarke, P. J., Laughlin, Smith, Page and Philbin, JJ. Order modified as indicated in opinion and as so modified affirmed, without costs.